Citation Nr: 1622923	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for shin splints, to include as secondary to a service-connected knee disability.  

2.  Entitlement to service connection for a psychiatric disorder other than major depressive disorder, to include adjustment disorder, affective disorder, anxiety, bipolar disorder, panic disorder, and personality disorder.    


REPRESENTATION

Veteran represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to April 1994.  These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2012 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) regional office (RO) located in St. Paul, Minnesota. 

The Board remanded these claims in June 2015.  At that time, the service connection claim was characterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depression, anxiety, and psychosis.  In a December 2015 rating decision, the RO granted service connection for major depressive disorder.  The Veteran's claim of entitlement to service connection for a psychiatric disorder other than major depressive disorder, as well as his claim of entitlement to service connection for shin splints, have been returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records, documents that are duplicative of what is in the VBMS, and documents that irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is necessary to obtain an addendum opinion for the Veteran's claim of entitlement to service connection for shin splints.  In a January 1994 Report of Medical History, the Veteran reported frequent leg cramps.  A January 2012 VA examination noted a history of shin splints.  A November 2015 VA opinion was obtained, wherein the examiner found that the Veteran's service treatment records did not mention shin splints or medial tibial stress syndrome, and provided a negative opinion based in part on this finding.  The Board finds that a clarifying opinion is necessary.  At the time of his separation from active duty, the Veteran reported lower extremity cramps.  Additionally, the examiner must address whether the shin splints are related to the Veteran's service-connected knee disability because the January 2012 VA examination noted the presence of shin splints when evaluating the knee disability.  On remand, an opinion that addresses the Veteran's claim on a secondary theory of entitlement is necessary.  

Second, a new examination is required regarding the claim for service connection for a psychiatric disorder.  There are numerous psychiatric diagnoses of record during the appeal period in addition to the now-service-connected major depressive disorder.  For instance, VA treatment notes document a diagnosis of adjustment disorder, personality disorder, alcohol induced mood disorder, and affective disorder.  In a March 2014 report of general information, the Veteran was documented describing his bipolar and anxiety disorders.  However, the November 2015 VA examiner who provided the December 2015 addendum opinion only addressed major depressive disorder and panic disorder.  In light of above discussion, remand is necessary for a new examination to determine whether the Veteran presently has adjustment, personality, anxiety, bipolar, or alcohol induced mood disorders, and whether these conditions are related to his active duty or his now service-connected major depressive disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
 
3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his shin splints.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that shin splints were caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's report of frequent leg cramps in his January 1994 Report of Medical History.  

Second, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that shin splints were caused or aggravated by the Veteran's service-connected left knee bursitis.    

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist who has not examined the Veteran previously in order to determine the nature and etiology of any current psychiatric disorders other than major depressive disorder.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

First, the examiner must identify all current psychiatric disorders found on examination, to include any personality disorders, other than major depressive disorder.  If any previously diagnosed disorder, to include bipolar disorder, anxiety, panic disorder, adjustment disorder, affective disorder, mood disorder, and a personality disorder, is not found on examination, address the prior diagnoses of record.

Second, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed disorder had its onset in, or is otherwise etiologically related to military service.  

Third, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed disorder is caused or aggravated by the service-connected major depressive disorder.  

Fourth, if a personality disorder is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not that such personality disorder was subject to a superimposed disease or injury in service that resulted in a current psychiatric disability other than major depressive disorder.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any aspect of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

